Order unanimously modified to the extent of requiring defendant to post a bond in the sum of $10,000 in lieu of the $5,000 ordered by the Special Term and, as so modified, affirmed, with $10 costs. In view of the circumstances here we think that a bond of $5,000 was inadequate. Settle order on notice. Tn view of our disposition of the accompanying appeal increasing defendant’s bond to $10,000 the ex parte order vacating the order of sequestration is unanimously set aside and the motion to vacate denied without prejudice to a renewal thereof when and if defendant posts the bond now required. Settle order on notice. Present — Peck. P. J.. Dore, Cohn and Van Voorhis, J-J.